ACCEPTED
                                                                                  08-14-00140-CV
                              08-14-00140-CV                          EIGHTH COURT OF APPEALS
                                                                                 EL PASO, TEXAS
                                                                            7/23/2015 10:40:33 AM
                                                                               DENISE PACHECO
                                                                                           CLERK

                        No. 08-14-00140-CV
                              IN THE
         EIGHTH JUDICIAL DISTRICT COURT OF APPEALS        FILED IN
                                                   8th COURT OF APPEALS
                         EL PASO, TEXAS                EL PASO, TEXAS
                                                   7/23/2015 10:40:33 AM
       GUADALUPE CORONEL, INDIVIDUALLY AND AS REPRESENTATIVE
                                                       DENISE PACHECO
           OF THE ESTATE OF VERONICA CORONEL, DECEASED      Clerk


                                  APPELLANT,
                                      v.

 PROVIDENCE IMAGING CONSULTANTS, P.A. AND SCOTT BLUMENFELD, M.D.

                                  APPELLEES.

                 Appealed from the 34th Judicial District Court
                          Of El Paso County, Texas
  APPELLEES' MOTION TO VACATE THE SEPTEMBER 17, 2015
               ORAL ARGUMENT SETTING

                    RAY, MCCHRISTIAN & JEANS, P.C.
                            5822 Cromo Drive
                          El Paso, Texas 79912
                             (915) 832-7200
                           (915) 832-7333 Fax

DAVID S. JEANS                            ROBERT D. DINSMOOR
State Bar No. 10597400                    State Bar No. 05888250
e-mail:  &cans cv--:
e-mail: ci.             - .corn
                 rmjfirm.com                      rdinsmooKiTrnjfirm.com
                                          e-mail: rdinsmoor((irrnjfirm.com


                            Attorneys for Appellees
TO THE HONORABLE JUSTICES OF THE EIGHTH COURT OF APPEALS:

      On July 17, 2015 this Court issued notice setting the above styled and

numbered cause for oral argument on September 17, 2015 at 1:00 p.m.. See

Exhibit "A" attached hereto. Both counsel for Appellees— i.e. David S. Jeans and

Robert D. Dinsmoor— have previously been scheduled for trial in the United States

District Court, Western District of Texas, before the Honorable Frank Montalvo in

the case of Three Legged Monkey, L.P. v. The City of El Paso, Texas et. al. Cause

No. 3:14-CV-00260-FM wherein David S. Jeans and Robert D. Dinsmoor

represent The City of El Paso, Texas and the individually named city defendants

(in their representative capacities) in that case. Judge Montalvo has previously set

that case for jury trial with trial scheduled to begin at 1:00 p.m. on September 14,

2015. A copy of that order is attached as Exhibit "B". It is anticipated the trial

will last at least through the week of September 14, 2015. This motion to vacate is

timely filed within the ten day period set forth in this Court's September 17, 2015

notice setting oral argument. The facts set forth in this motion are within the

personal knowledge of the undersigned attorney. See T.R.A.P. Rule 10.2(c).

                                     PRAYER

      Wherefore, because of the unavailability of counsel for Appellees for the

scheduled September 17, 2015 oral argument in the above styled and numbered

RMJ No. 511.404 1M 440464                                               Page 2
cause, Appellees pray that this Court vacate the September 17, 2015 oral argument

setting and re-schedule the oral argument for a later date.

                      CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that he has conferred with Alfonso

Melendez, counsel for Appellant, and that Appellant's counsel does not oppose

this motion.

Date: July 23, 2015                    Respectfully submitted,

                                       /s/Robert D. Dinsmoor
                                       State Bar No. 05888250
                                       e-mail: -
                                       Counsel for Appellees

                        CERTIFICATE OF SERVICE

Pursuant to Texas Rule of Appellate Procedure 9.5, I certify that on the above

date a true and correct copy of the foregoing document was electronically

filed and served via the court's electronic service— as well as being sent by e-

mail— to Alfonso L. Melendez, 11335 Pellicano Dr. El Paso, TX. 79936 (e-

mail address: alforiso almfirm.com)— Attorney for Appellant.


                                /s/Robert D. Dinsmoor
                                State Bar No. 05888250
                                e-mail: rdinsmoor urm         .com
                                Counsel for Appellees

RMJ No. 511.404 1M 440464                                            Page 3
               EXHIBIT "A"




RMJ No. 511.404 1M 440464    Page 4
                                     COURT OF APPEALS
CHIEF JUSTICE                                                                                    CLERK
 Arm Crawford McClure             EIGHTH DISTRICT OF TEXAS                                        Denise Pacheco
JUSTICES                                        EL PASO COUNTY COURTHOUSE
 Yvonne T. Rodriguez                        500 E. SAN ANTONIO AVE., SUITE 1203
 Steven L. Hughes                                EL Paso, TEXAS 79901-2408
                                             (915) 546-2240 FAX (915) 546-2252
                                           E-MAIL: CLERICa8THCOA.TXCOURTS.GOV


                                                    July 17, 2015

         Hon. Alfonso L. Melendez                             Hon. David S. Jeans
         Attorney at Law                                      Ray, Valdez, McChristian & Jeans
         11335 Pellicano                                      5822 Cromo, Suite 400
         El Paso, TX 79936                                    El Paso, TX 79912
         * DELIVERED VIA E-MAIL *                             * DELIVERED VIA E-MAIL *

             : Court of Appeals Number: 08-14-00140-CV
                 Trial Court Case Number: 2014DCV0904

         Style: Guadalupe C. Coronel, Individually and as Representative of the Estate of Veronica
                Coronel, Deceased
                v.
                Providence Imaging Consultants, P. A., and Scott Blumenfeld, M. D.

              1Please take notice that the above captioned cause has been set for submission with oral
        argument for September 17, 2015, at 1:00 p.m., in THE COURTROOM OF THE EIGHTH
        COURT OF APPEALS, 500 E. SAN ANTONIO, EL PASO COUNTY COURTHOUSE,
        SUITE 1203, EL PASO, TEXAS.

               If the case is settled or will not be argued for any reason, the clerk shall be notified at
        once so that the court can maintain a full docket of cases to be argued. Any motion to vacate
        should be filed within 10 days of this notice.

            ARGUMENTS ARE LIMITED TO TWENTY MINUTES EACH SIDE, WITH
        TEN MINUTES ADDITIONAL REBUTTAL FOR APPELLANT(S). LEAVE OF
        COURT MUST BE OBTAINED FOR ADDITIONAL TIME.

               The above case is scheduled to be heard before Chief Justice McClure, Justice Rodriguez
        and Justice Hughes. Panel is subject to change.

                PLEASE ACKNOWLEDGE RECEIPT OF THIS SUBMISSION NOTICE by
        clicking the link below and completing he Oral Argument Acknowledgement Foi in. Once the
        form has been completed the same must he filed with this Court through the approved electronic
        filing system. http://www%txcourts1::)%          )95/oa ackfonmpdf

                                                               Respectfully yours,

                                                               DENISE PACHECO, CLERK
               EXHIBIT "B"




RMJ No. 511.404 IM 440464    Page 5
            Case 3:14-cv-00260-FM
                 3:14-cv-00260-FM Document
                                  Doct ent 21
                                            21Filed
                                               Filed10/14114
                                                     10/14/14 Page
                                                              Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

THREE LEGGED MONKEY, LP;
3LM, LLC; and JAMES MICHAEL
ARMSTRONG,

       Plaintiffs,

v.                                                               EP-14-CV-00260-FM

CITY OF EL PASO, TEXAS; DAVID
BRANDT, individually and as Trustee and
General Partner of Hawkins Plaza;
PATRIOT PLACE LTD; EMMA
ACOSTA, in her official and individual
capacity as City Representative for
District Three of El Paso, Texas and as a
private individual; JOYCE WILSON, in
her official and individual capacity as City
Manager of El Paso, Texas and as a
private citizen; STEVE ORTEGA, in his
official and individual capacity as City
Representative for District Seven of El
Paso, Texas; SUSANNAH M. BYRD, in
her official and individual capacity as City
Representative of District Two of El Paso,
Texas; EL PASO INTERNATIONAL
AIRPORT; ANN MORGAN LILLY, in
her official and individual capacity as
Representative for District One of El Paso,
Texas and as a private citizen,

       Defendants.

                                      SCHEDULING ORDER

       The court has considered the appearing parties' recommendations for scheduling deadlines in
the above numbered and styled cause and issues the following Scheduling Order:

       1. The parties shall advise the court whether or not they consent to trial by a United States
Magistrate Judge no later than November 14, 2014.

       Pursuant to 28 U.S.C. § 636(c)(1), all full-time Magistrate Judges are authorized and
empowered to try any civil case, jury or non-jury, with the consent of all parties to the lawsuit. Your
consent to trial by a Magistrate Judge must be voluntary, and you are free to withhold your consent
             Case 3:14-cv-00260-FM Document 21 Filed 10/14/14 Page 2 of 4




without suffering any adverse consequences. If all parties consent to trial of this case by a
Magistrate Judge, this court will enter an order referring the case to a Magistrate Judge for trial and
entry of judgment. If the case has already been referred to a Magistrate Judge for pretrial matters
and the parties consent to a trial before a Magistrate Judge, the trial will be before the Magistrate
Judge already assigned to the case.

        2. The parties asserting claims for relief shall submit a written offer of settlement to
opposing parties no later than January 9, 2015. Each opposing party shall respond, in writing, on
or before February 6, 2015.

        3. The parties shall file all motions to amend or supplement pleadings or to join additional
parties no later than December 5, 2014.

         4. All parties asserting claims for relief shall FILE their designation of potential witnesses,
designation of testifying experts, and list of proposed exhibits, and shall SERVE on all parties, but
not file, the materials required by FED. R. Civ. P. 26(a)(2)(B) on or before January 16, 2015. Parties
resisting claims for relief shall FILE their designation of potential witnesses, designation of
testifying experts, and a list of proposed exhibits, and shall SERVE on all parties, but not file, the
materials required by FED. R. Civ. P. 26(a)(2)(B) on or before January 29, 2015. All designations of
rebuttal experts shall be filed within 30 days of receipt of the report of the opposing expert.


        5. The parties shall complete discovery on or before April 14, 2015. Counsel may, by
agreement, continue discovery beyond the deadline, but there will be no intervention by the court
except in extraordinary circumstances. No trial date will be vacated because of information obtained
in post-deadline discovery.

        6. ADR is mandatory. ADR must be completed no later than May 14, 2015. The parties
shall FILE a report on alternative dispute resolution in compliance with Local Rule CV-88 no later
than 20 days after the alternative dispute resolution deadline.

        7. The parties shall file all dispositive motions, if any, no later than June 15, 2015.
Dispositive motions as defined in Local Rule CV-7(c) and responses to dispositive motions shall be
limited to 20 pages in length.

        8. All objections or motions under Rule 702 or Rule 703 of the Federal Rules of Evidence
shall be filed with the court and served upon opposing parties no later than 60 days after
                                                                                     after the close of
discovery.

        9. All transcript requests shall be made, in writing, to Nalene Benavides, Official Court
Reporter, by way of regular mail or by hand delivery to Sandra Flores, Judicial Assistant. Phone
requests for transcripts will NOT be accepted.

         10. This case is set for a JURY TRIAL before the court on September 14, 2015 at 1:00
p.m., in Courtroom No. 422, Fourth Floor of the United States District Courthouse, 525 Magoffin

                                                   2
             Case 3:14-cv-00260-FM
                  3:14-cv-00260-FM Document
                                   Document 21
                                            21 Filed
                                               Filed 10/14/14
                                                     10/14/14 Page
                                                              Page 33 of
                                                                      o4




Ave., El Paso, Texas, 79901. The parties shall file their pretrial submissions in the form set out in
           CV-16(e) not
Local Rule CV-16(e)   not later
                           laterthan
                                 than September
                                      September 4, 2015.

        If any party intends to call more than three deposition witnesses for a total of more than 45
pages of deposition testimony, then the proposed testimony shall be filed four weeks before the trial
date. The other parties shall have ten days to file their proposed testimony and objections, if any.

        If the parties reach a settlement or otherwise resolve the case, the parties must promptly
notify the court.

       Parties are encouraged to work out any scheduling conflicts and difficulties in meeting
deadlines. Parties can agree to move any deadlines for paragraphs numbered one through five
        leave of
without leave of court,
                 court, but
                        butmust  FILE notification of any such agreement. All other deadlines
                            mustFILE
cannot be moved without leave of the court.

        The court expects the parties to strictly adhere to this Order. Failure to do so will result in
sanctions to any offending party. Continuances, even if agreed upon by counsel, will be granted
rarely. A motion for continuance will only be considered if it is in writing and it is supported by
affidavit(s) setting forth its bases.

       Before filing any notice of depositions, the movant must contact any and all parties to
determine if the requested deposition will be opposed.

       All contested notices of depositions will be denied with prejudice unless movant strictly
adheres to the following:

       1.       Movant serves upon respondent the complete notice of deposition(s);
       2.       Respondent replies in writing
                                        writing within
                                                within seven
                                                       seven days
                                                              days of receipt (10 days ifif served by
                FAX, U.S. MAIL, or PRIVATE carrier);
       3
       3.       Parties confer about the response within
                                                    within seven days of the response due date. Movant
                is responsible for scheduling said conference. Respondent's failure to respond or to
                cooperate will result in sanctions;
        4.      Within five days of the conference, Movant serves a proposed written specific
                agreement resolving the dispute, and when applicable, a specific timetable for
                compliance;
        5.      Respondent accepts or declines the proposed agreement
                                                                agreement within
                                                                           within five days of receipt
                (eight days
                (eight days ififserved
                                 servedby
                                       byFAX,
                                          FAX, U.S.
                                                U.S. MAIL,
                                                      MAIL, oror PRIVATE
                                                                 PRIVATE carrier)
                                                                            carrier) or submits a counter
                proposal; and
       6.       Steps 4 and 5 are exhausted.

        All pleadings shall be filed within the applicable deadlines as set forth in the Local Rules of
the United States District Court for the Western District of Texas. Parties are not entitled to an
additional three (3) days as stated in Federal Rule of Civil Procedure 6(d), as amendments to the




                                                    3
           Case 3:14-cv-00260-FM Document 21 Filed
                                             Filed 10/14/14
                                                   10/14/14 Page
                                                            Page 4 of 4
                                                                 4 of




Local Rules have already accounted for the three-day period.'

       The above procedure must be completed within the timetable set forth by the various
deadlines in this Order. It does not apply to notices involving nonparties or to witnesses not
employed by the parties or their counsel.

       SO ORDERED.

       SIGNED this 14th day of October, 2014.




                                                           FRANK MONTALVO
                                                           UNITED STATES DISTRICT JUDGE




       I See "Standing Order Clarifying Time Limits for Filing Responses and Replies," entered July 25, 2014.


                                                      4